November 1, 2016 DREYFUS BNY MELLON FUNDS, INC. - Dreyfus Select Managers Long/Short Fund Supplement to Summary and Statutory Prospectuses dated March 1, 2016 The following information supplements and supersedes any contrary information contained in the fund's summary and statutory prospectuses: With the board’s approval, T he Dreyfus Corporation (Dreyfus), the fund’s investment adviser, has terminated the Sub-Investment Advisory Agreement between Dreyfus and Kingsford Capital Management, LLC (Kingsford Capital), a subadviser to the fund, effective November 4
